     Case 2:18-cv-10481-FMO-JC Document 188 Filed 01/15/21 Page 1 of 5 Page ID #:2102



1      CHRISTINE NESTOR, Fla. Bar No. 597211
       Email: nestorc@sec.gov
2
       STEPHANIE N. MOOT, Fla. Bar No. 30377
3      Email: moots@sec.gov
       ANDREW O. SCHIFF, Pa. Bar No. 43641
4
       Email: schiffa@sec.gov
5      Attorneys for Plaintiff
       Securities and Exchange Commission
6
       801 Brickell Avenue, Suite 1950
7      Miami, FL 33131
       Telephone: (305) 982-6300
8
       Facsimile: (305) 516-4154
9
       LOCAL COUNSEL
10
       DONALD W. SEARLES, Cal. Bar No. 135705
11     Email: searlesd@sec.gov
       Securities and Exchange Commission
12
       444 S. Flower Street, Suite 900
13     Los Angeles, CA 90071
       Telephone: (323) 965-3398
14
       Facsimile: (213) 443-1904
15
16                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
17
18                                                    CV 18-10481 FMO (JCx)
       SECURITIES AND EXCHANGE
19
       COMMISSION,                                    PLAINTIFF’S NOTICE OF
20                      Plaintiff,                    VOLUNTARY DISMISSAL WITH
                                                      PREJUDICE OF ITS CIVIL
21
                                                      PENALTY CLAIMS AGAINST
22            vs.                                     CERTAIN DEFENDANTS
23
       ROBERT DAVIS, JR., et al.
24
25                    Defendants.
26           Plaintiff Securities and Exchange Commission hereby files this Notice of Voluntary
27     Dismissal with Prejudice of its Civil Penalty Claims against Certain Defendants, namely,
28

                                                  1
     Case 2:18-cv-10481-FMO-JC Document 188 Filed 01/15/21 Page 2 of 5 Page ID #:2103



1      Balanced Financial, Inc. (“Balanced Financial”), Fritts Financial, LLC (“Fritts Financial”),
2      Koch Insurance Brokers, LLC (“Koch Insurance”), and Wendel Financial Network, LLC
3      (“Wendel Financial”).
4            The Court previously entered against Defendants Balanced Financial, Fritts
5      Financial, Koch Insurance, and Wendel Financial bifurcated judgments imposing a
6      permanent injunction. See ECF Nos. 163, 165, 167, and 169. The disgorgement, including
7      prejudgment interest, and civil penalty amounts, if any, were left to be determined by the
8      Commission’s motion. The Commission now voluntarily dismisses its civil penalty claims
9      against Balanced Financial, Fritts Financial, Koch Insurance, and Wendel Financial only.
10           With the voluntary dismissal of the civil penalty claim against Balanced Financial,
11     Fritts Financial, Koch Insurance, and Wendel Financial, the only remaining issues are
12     addressed in (1) Plaintiff’s Unopposed Motion for Entry of Final Judgments against Certain
13     Defendants and (2) Plaintiff’s Motion for Entry of Final Judgments against Marcus
14     Bradford Bray, Bradford Solutions, LLC, and Charles Nilosek, which are being filed
15     concurrently with this notice.
16
17
       January 15, 2021                            Respectfully submitted,
18
                                              By: Christine Nestor & Stephanie N. Moot
19                                                Christine Nestor & Stephanie N. Moot
                                                  Counsel for the Plaintiff
20
                                                  nestorc@sec.gov; moots@sec.gov
21                                                FL Bar No. 597211; FL Bar No. 30377
                                                  Telephone: (305) 982-6367; (305) 982-6313
22
23
24
                                        PROOF OF SERVICE
25
       I am over the age of 18 years and not a party to this action. My business address is: U.S.
26
       SECURITIES AND EXCHANGE COMMISSION, 801 Brickell Avenue, Suite 1950,
27     Miami, Florida 33131 Telephone No. (305) 982-6300; Facsimile No. (305) 536-4154. On
28     January 15, 2021, I caused to be served the document entitled Plaintiff’s Notice of

                                                    2
     Case 2:18-cv-10481-FMO-JC Document 188 Filed 01/15/21 Page 3 of 5 Page ID #:2104



1      Voluntary Dismissal with Prejudice of Its Civil Penalty Claims against Certain Defendants,
2      on all the parties to this action addressed as stated on the attached service list:

3
       ☐ OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection and
4      mailing today following ordinary business practices. I am readily familiar with this
5      agency’s practice for collection and processing of correspondence for mailing; such
       correspondence would be deposited with the U.S. Postal Service on the same day in the
6
       ordinary course of business.
7
8      ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
9      personally deposited with the U.S. Postal Service. Each such envelope was deposited with
       the U.S. Postal Service at Los Angeles, California, with first class postage thereon fully
10
       prepaid.
11
12     ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
13     maintained at the U.S. Postal Service for receipt of Express Mail at Los Angeles,
       California, with Express Mail postage paid.
14
15     ☐ HAND DELIVERY: I caused to be hand delivered each such envelope to the office
16     of the addressee as stated on the attached service list.
17
       ☐ UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated by
18
       United Parcel Service (“UPS”) with delivery fees paid or provided for, which I deposited
19     in a facility regularly maintained by UPS or delivered to a UPS courier, at Los Angeles,
20     California.
21
       ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to the
22
       electronic mail address as stated on the attached service list.
23
24     ☒ E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with the
25
       CM/ECF system.
26
27     ☐ FAX: By transmitting the document by facsimile transmission. The transmission was
       reported as complete and without error.
28

                                                   3
     Case 2:18-cv-10481-FMO-JC Document 188 Filed 01/15/21 Page 4 of 5 Page ID #:2105



1      I declare under penalty of perjury that the foregoing is true and correct.
2
3      Date: January 15, 2021                        /s/ Stephanie N. Moot
                                                     Stephanie N. Moot
4
5
6                                 SEC v. Robert Davis, Jr., et al.
7                   United States District Court – Central District of California
                                Case No. 2:18-cv-10481-FMO (JC)
8
9                                            SERVICE LIST

10     Benette L. Zivley, Esq.
11     900 E. Pecan Street, Suite 300-#291
       Pflugerville, TX 78660
12     Email: bzivley@outlook.com
13
       Jonathan Schwartz, Esq.
14     4640 Admiralty Way, Suite 500
15     Marina Del Rey, CA 90292
       Email: nasdlaw@aol.com
16     Attorney for Defendants Robert S. Davis, Jr., Donald Anthony Mackenzie and Old
17     Security Financial Group, Inc.

18     D. Loren Washburn, Esq.
19     Jacob Fonnesbeck, Esq.
       8 East Broadway, Suite 320
20     Salt Lake City, UT 84111
21     Email: lwashburn@smithwashburn.com
       jfonnesbeck@smithwashburn.com
22
23     Brennan Moss, Esq.
       Pia Anderson Moss Hoyt
24     136 E. South Temple, 19th Floor
25     Salt Lake City, UT 84111
       Email: bmoss@pamhlaw.com
26     Attorneys for Defendants Aaron A. Andrew and Paramount Financial Services, Inc.
27
28

                                                     4
     Case 2:18-cv-10481-FMO-JC Document 188 Filed 01/15/21 Page 5 of 5 Page ID #:2106



1      Lori Patterson, Esq.
       Mark D. Griffin, Esq.
2
       Joshua Tropper, Esq.
3      Baker, Donaldson, Bearman, Caldwell & Berkowitz, P.A.
       165 Madison Avenue, Suite 2000
4
       Memphis, TN 38103
5      Email: lpatterson@bakerdonalson.com
       mgriffin@bakerdonaldson.com
6
       Attorneys for Defendants Jeffrey L. Wendel and Wendel Financial Network, LLC,
7      Richard Fritts and Fritts Financial, LLC, and Gregory A. Koch and Koch Insurance
       Brokers, LLC, Gregory W. Anderson and Balanced Financial, Inc.
8
9
       Derek C. Anderson, Esq. Susie Youn, Esq.
10
       Winget, Spadafora & Schwartzberg, LLP
11     2440 Junction Place, Suite 101
       Boulder, CO 80301
12
       Email: Anderson.d@wssllp.com
13     Youn.s@wssllp.com
       Attorneys for Defendants Marcus Bradford Bray and Bradford Solutions, LLC
14
15     Stanley C. Morris, Esq.
       Corrigan and Morris LLP
16
       12300 Wilshire Boulevard Suite 210
17     Los Angeles, CA 90025
       310-394-2800
18
       Fax: 310-394-2825
19     Email: scm@cormorllp.com
       Attorney for Defendant Charles Nilosek
20
21
22
23
24
25
26
27
28

                                                5
